Case 1:19-cr-00338-GHW Document 17. Filed 07/18/19 Page 1 of 6

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT .
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC He
SOUTHERN DISTRICT OF NEW YORK DATE FILED: ALLEL EG
United States of America, - .
“ -peoroteo
PROTECTIVE ORDER
MOAZU KROMAH,
a/k/a “Ayoub,” 19 Cr, 338 (GHW)
a/k/a “Ayuba,”
a/k/a “Kampala Man,”
Defendant.

 

 

Upon the application of the United States of America and the defendant having requested
discovery under Fed. R. Crim. P. 16(a)(1)(E), the Court hereby finds and orders as follows:

WHEREAS, the Government intends to disclose to the defendant documents, objects, and
information, including electronically stored information (“ESI”), pursuant to Federal Rule of
Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general obligation to produce
exculpatory and impeachment material in criminal cases, aH of which will be referred to herein as
“Disclosure Material”:

WHEREAS, the Government’s Disclosure Material may include sensitive information
(“Sensitive Information”) that () affects the privacy, confidentiality, or business interests of
individuals and entities; (77) will impede the Government’s ongoing investigation of uncharged
individuals if prematurely disclosed; (/7/) is not authorized to be disclosed to the public or disclosed
beyond that which is necessary for the defense of this criminal case; or (jv) the broad disclosure of
which would pose safety risks to individuals; and

WHERKEAS, the entry of a protective order in this case will permit the Government

expeditiously to produce Disclosure Material without further litigation or the need for substantial

 
Case 1:19-cr-00338-GHW Document17 Filed 07/18/19 Page 2 of 6

redactions, and wilf afford the defense prompt access to such materials, in substantially unredacted
form, which will facilitate the preparation of the defense;
IT IS HEREBY ORDERED:
I. There is good cause for entry of a protective order and the provisions set forth herein.
2. Disclosure Material shall not be disclosed by the defendant or defense counsel,
including any successor counsel (collectively, “the defense”), other than as set forth herein, and
shall be used by the defense solely for purposes of defending this action.
3, Disclosure Material may be disclosed by the defense ta;
a. The defendant;
b. The following persons (hereinafter, “Designated Persons”):
i, investigative, paralegal, secretarial, clerical, and other personnel employed
or retained by defense counsel;
ii. independent expert witnesses, investigators, or advisors retained by defense
counsel in connection with this action; and
c. such other persons as hereafter may be authorized by the Court.
All Designated Persons to whom Disclosure Material is disclosed in accordance with this provision
shall be subject to the terms of this Order, To the extent Disclosure Material is disclosed to any
Designated Persons, defense counsel shall first provide each Designated Person with a copy of this
Order and instruct such Designated Person(s) that they are bound by the terms of this Order.
Defense Counsel shall make reasonable efforts to maintain a record of what Disclosure Material
has been disclosed to Designated Persons pursuant to this Order.
4. Defense counsel may show Disclosure Material to potential witnesses (“Potential

Witnesses”) during the course and for the purpose of investigation, but shail not disseminate
Case 1:19-cr-00338-GHW Document17 Filed 07/18/19 Page 3 of 6

Disclosure Material to Potential Witnesses or permit Potential Witnesses to make or retain copies
of Disclosure Material. To the extent Disclosure Material is disclosed to Potential Witnesses,
defense counsel shall first instruct each Potential Witness as to the terms of this Order and instruct
such Potential Witness(es) that they are bound by the terms of this Order. Defense counsel shail
make reasonable efforts to maintain a record of what Disclosure Material has been disclosed to
Potential Witnesses pursuant to this Order. —

5. The defense shall not post any Disclosure Material on any Internet site or network site
to which persons other than the parties hereto have access, and shall not disclose any Disclosure
Material to the media or any third party except as set forth herein. Subject to the restrictions
applicable to Sensitive Information set forth herein, this provision shall not prevent the filing of
Disclosure Material for purposes of any judicial proceeding,

6. Sensitive Information so designated by the Government, including any copies thereof
or excerpts therefrom, may be disclosed by defense counsel to the defendant for review at the
offices of defense counsel, or in the presence of defense counsel, for purposes related to this case.
Notwithstanding the foregoing, the defendant shall not maintain, retain, or keep copies or notes of
Sensitive Information outside of the presence of defense counsel. All Sensitive Information
possessed by defense counsel shall be maintained in a safe and secure manner.

7. Unless authorized in writing by the Government or by an order of this Court, no
Sensitive Information, or information derived therefrom, shall be filed publicly whether excerpted

within a filing or as an attachment to a filing. Any filings incorporating, containing, or referencing

ag Sahar aad Youdve,
Cush r

8. Inthe event of any dispute as to the Government’s designation of particitar material 4s

  
   

Sensitive Information shall be redacted and/orffiled under seal.

Sensitive Information, the parties shail meet and confer regarding such dispute, without prejudice

3\\e (4
Case 1:19-cr-00338-GHW Document17 Filed 07/18/19 Page 4 of 6

to a subsequent application by defense counsel seeking de-designation of such material by the
Court. Absent a contrary order of this Court, the Government’s designation of material as
Sensitive Information shall be controlling.

9. The Government may authorize, in writing, disclosure of Disclosure Material,
including Sensitive Information, beyond that otherwise permitted by this Order without further
Order of this Court.

10. This Order does not prevent the disclosure of any Disclosure Material, including
Sensitive Information, in any judicial proceeding in this action, or to any judge or magistrate judge,
for purposes of this action. AH public filings shall separately comply with the privacy protection
provisions of Federal Rule of Criminal Procedure 49.1.

11, Except for Disclosure Materia] that has been made part of the record of this case, the
defense shall return to the Government, or securely destroy or delete, all Disclosure Material
within thirty (30) days of the expiration of the period for direct appeal from any conviction in the
above-captioned case; the period of direct appeal from any order dismissing any of the charges in
the above-captioned case; or the granting of any motion made on behalf of the Government
dismissing any charges in the above-captioned case, whichever date is later.

12. The provisions of this Order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order until the Court orders

otherwise.
Case 1:19-cr-00338-GHW Document17 Filed 07/18/19 Page 5 of 6

13. This Order may be signed in counterparts and transmitted by facsimile and/or electronic

copy, each of which counterparts will be deemed to be an original and which taken together will

constitute the Order.

AGREED AND CONSENTED TO:

GEOFFREY $. BERMAN
United States Attorney
Southern District of New York

By: a A Date: L#LE

Saget K. Rabi’

Jarrod L. Schaeffer
Assistant United States Attorneys

By: Date:

Rostislav Kofman, Esq.
Conor McNamara, Esq.
Counsel for Defendant Moazu Kromah

SO ORDERED:

Dated: New York, New York
July , 2019

 

THE HONORABLE GREGORY H. WOODS
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK
Case 1:19-cr-00338-GHW Document17 Filed 07/18/19 Page 6 of 6
Case 1:19-cr-00338-GHW Document 16-1 Filed 07/17/19 Page 6 of 6

13. This Order may be signed in counterparts and transmitted by facsimile and/or electronic
copy, each of which counterparts will be deemed to be an original and witich taken together will

constitute the Order,

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney
Southern District of New York

By: Date:

Sagar K, Ravi
Jarrod L, Schaeffer
Assistant United States Attorneys

 

By: Date:

 

Rostislav Kofingg Aisa,

Conor McNamara, Esq.
Counsel for Defendant Moazu Kromah

SO ORDERED:

Dated: New York, New York

fuly 1S _ , 2019
KL MUS >
THE HONORABLE. GREGORY H. WOODS
UNITED STA T JUDGE

SOUTHERN DISTRICT OF NEW YORK
